Citation Nr: 1137018	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-04 991	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral hip disorder. 



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1982 to October 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In May 2011, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to bilateral foot, ankle, knee and hip disorders.  Essentially, the Veteran contends that service connection is warranted for foot, ankle, knee and hip conditions that he first experiences in service and have since recurred.  The Board finds that additional development is necessary.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he has stress fractures or some other conditions associated with his feet, ankles, knees and hips which began in or are due to service.  The Veteran's service treatment records reveal that he was treated for and diagnosed as having stress fracture and shin splints associated with the bilateral lower extremities.  Furthermore, VA treatment records indicate that the Veteran has recently been experiencing significant pain associated with his feet, ankles, knees and hips.  

The Board notes that to date, the Veteran has not been afforded a VA examination in connection with his claim, and the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is an outstanding question about whether the Veteran actually has current disabilities associated with his lower extremities and whether any such conditions are etiologically related to active service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records from the Central Texas VA Health Care System dated after November 2008, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination in support of his claims of entitlement to service connection for bilateral foot, ankle, knee and hip disorders.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner should indicate the precise nature and extent of the Veteran's claimed bilateral foot, ankle, knee and hip condition (if any).  For each condition, the examiner is also asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed disorder began during service or is otherwise due to or the result of service or any event or injury in service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


